Per Curiam.
Where the objection is made at this stage of the proceedings, the question is whether the suit belongs to the class of referable causes. It is settled that an action of tort cannot be referred, except under the late statute, where it may be done by consent of all the parties.(a) This suit is for a penalty, grounded upon non-feasance in a public officer, and was not referable. We can not therefore entertain a motion to review the report.
Motion denied.
*381CASES ARGUED AND DETERMINED IN THE COURT FOR THE CORRECTION OF ERRORS OF THE STATE OF NEW-YORK, IN DECEMBER, 1846.

 Stat. 1845, p. 163.